Citation Nr: 1140923	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-47 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for Legg-Perthes disease of the left hip.

2.  Entitlement to service connection for Legg-Perthes disease of the left hip.


ATTORNEY FOR THE BOARD

P. Childers, Counsel











INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1962 to August 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  In a rating decision dated in January 1968, the RO denied service connection for Legg-Perthes disease of the left hip; after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the decision became final by operation of law based on the evidence then of record. 

2.  The evidence presented since the rating decision in January 1968 by the RO relates to an unestablished fact necessary and raises a reasonable possibility of substantiating the claim of service connection for Legg-Perthes disease of the left hip.

3.  Legg-Perthes disease of the left hip pre-existed service and any increase in disability in service was due to the natural progress of the pre-existing condition. 


CONCLUSIONS OF LAW

1.  The rating decision in January 1968 by the RO, denying service connection for Legg-Perthes disease of the left hip, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).

2.  The additional evidence presented since the rating decision in January 1968 by the RO, denying service connection for Legg-Perthes disease of the left hip, is new and material, and the claim of service connection for Legg-Perthes disease of the left hip, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The pre-existing Legg-Perthes disease of the left hip was not aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the notice must include notice of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).




The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the application to reopen the previously denied claim of service connection for Legg-Perthes disease of the left hip is granted, further discussion here of compliance with the VCAA notice under Kent is not necessary.

As for the reopened claim of service connection, the RO provided pre-adjudication VCAA notice by letter, dated in March 2009.  The Veteran was notified of the evidence needed to substantiate a claim of service connection; namely, evidence of an injury or disease that began in or was made permanently worse during service; evidence of current disability; and evidence of a relationship between the current disability and some injury or disease or event during service.  

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable. 

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice)); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  






Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records and VA records.  The Veteran was afforded a VA examination in June 2009.  In July 2011, the Board obtained a expert medical opinion for outside of VA and a copy of the expert's opinion has been provided to the Veteran.

The Board has reviewed the report of the outside medical expert and finds that the opinion is adequate for a decision in this matter because the expert discussed the Veteran's entire medical history and provided a detailed rationale for his opinion.  

As the Veteran has not identified any additional evidence pertinent to the claim, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to claim is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim 

In a rating decision in January 1968 the RO denied service connection for Legg-Perthes disease of the left hip on the grounds that the disability was congenital and pre-existed service and was not aggravated by service.  After the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Although that rating decision became final, it may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.


In February 2009, the Veteran applied to reopen the claim.  In a rating decision dated in August 2009, the RO denied the claim on the grounds that new and material evidence had not been presented.

As the application to reopen the claim was received in February 2009, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of the claim.

In determining whether evidence is new and material, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Where, as here, a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented.  And whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdiction responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Evidence Previously Considered

The evidence considered at the time of the rating decision in January 1968 by the RO consisted of service treatment records and the report of a VA examination in November 1967.  

On enlistment examination, it was noted that at age 11 the Veteran had been diagnosed with and treated for a childhood disease of the femur at the left hip.  X -rays taken during the October 1962 entry examination showed a deformity of the head of the left femur manifested by flattening and coxa plana, sclerosis of the articular surface, and minimal osteoarthritic changes, which were attributed to the previous Legg-Perthes disease.  In November 1962, the Veteran entered active duty.  Thereafter the service treatment records document the Veteran's complaints of left hip pain.

After service on VA examination in November 1967 the Veteran complained of occasional left hip pain after extended standing or lifting heavy objects.  X-rays showed a gross deformity of the left femoral head secondary to old-healed Legg Perthes disease, and some shortening of the femoral neck with resultant varus deformity of the hip with some shortening of the leg.  No other significant abnormality was noted, and there was no evidence of any significant degenerative changes of the hip.  

In a rating decision dated in January 1968, the RO denied the claim of service connection for Legg-Perthes disease on the grounds that the disability pre-existed service and was not aggravated by service.

Additional Evidence and Analysis

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of the claim.  



The additional evidence consists, in pertinent part, of the report of VA examination in June 2009.  According to the VA examiner, Legg-Perthes disease was at least as likely as not (50/50 probability) permanently aggravated by service.  

This evidence is new and material since it suggests that the Veteran's left hip disability was aggravated during service, and the lack of such evidence was the basis for the previous denial of the claim.  As the evidence is new and material the claim of service connection is reopened.  38 C.F.R. § 3.156.

Service Connection 

Facts

On enlistment examination, it was noted that at age 11 the Veteran had been diagnosed with and treated for a childhood disease of the femur at the left hip.  X -rays on entrance examination showed a deformity of the head of the left femur manifested by flattening and coxa plana, sclerosis of the articular surface, and minimal osteoarthritic changes, which were attributed to the Legg-Perthes disease.  

In November 1962 the Veteran was admitted into active military service.  The service treatment records show that in May 1967, the Veteran complained of left leg pain of one day's duration.  At that time the Veteran reported that he had been treated for a left hip disorder at age 11 and that the treatment had continued for three years.  X-rays showed a flattened left femoral head, a zone of sclerosis associated with a lucent space thought to represent an arthritic cyst, and a slight narrowing of the hip joint space.  The femoral neck was foreshortened when compared with the normal right hip.  

On an orthopædic examination in May 1967, there was full range of motion and no limp.  There was a 1 inch atrophy in the left thigh 6 inches superior to the patella, and 1/2 inch shortening on the left leg.  Range of motion as compared to the right (R/L) abduction 30°/15°, adduction 25°/15°, flexion 90+/90+, extension 20°/-15°, 15° flexion contracture on left.  


The impression was degenerative joint disease of the left hip secondary to Legg-Calve Perthes Disease.   The Veteran was restricted from heavy duty, athletics, walking, and running.  In July 1967 the Veteran separated from active duty.

On VA examination in November 1967 the Veteran reported that he had been in a full leg-to-hip cast for six months at age 11, and he used crutches for one year afterwards.  He admitted to occasional pain after extended standing or lifting heavy objects, but he stated the hip was not troublesome until May 1967 at which time even slight amount of standing was painful.  X-rays in November 1967 showed gross deformity of the left femoral head secondary to an old- healed Legg Perthes disease and some shortening also of the femoral neck, with resultant varus deformity of the hip with some shortening of the leg.  No other significant abnormality was noted, and there was no evidence of any significant degenerative changes of the hip.  

VA records dating from 2003 to 2009 document the Veteran's complaints of left hip pain and a diagnosis of advanced degenerative joint disease of the left hip with deformity of the femoral head.  In November 2009, the diagnosis was end stage degenerative joint disease of the left hip.  A total left hip replacement was discussed.

In June 2009 on VA examination, the VA examiner stated that Legg-Perthes disease was at least as likely as not (50/50 probability) permanently aggravated.  

In June 2011, the matter was referred for to a medical expert outside of VA for a medical opinion.  

In July 2011, a physician in the Department of Orthopedics & Physical Rehabilitation at the University of Massachusetts Medical School reported that the Veteran's file was reviewed.  



The medical expert noted that the Veteran was diagnosed with Legg-Calve-Perthes disease at age of 11, that the Veteran was placed in a full leg to hip cast for six months, and that the Veteran had been quite well prior to his entry into military service.  The medical expert also noted the Veteran's complaints of hip pain during service and that the Veteran had been placed on restricted duty.  The medical expert stated that while the Veteran did clearly have increased pain and difficulty standing during active duty the Veteran's symptoms and disability were the result of the natural progression of Legg-Calve-Perthes disease.  The medical expert reviewed the medical literature.

Presumption of Soundness

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled into service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  

The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153.  

Analysis

Legg-Perthes disease of the left hip with osteoarthritic changes was noted on entrance examination, which rebuts the presumption of soundness.  




The service treatment records show that in May 1967 the Veteran complained of left leg pain.  On an orthopædic examination in May 1967, the impression was degenerative joint disease of the left hip secondary to Legg-Calve Perthes Disease.   The Veteran was restricted from heavy duty, athletics, walking, and running.  In July 1967 the Veteran separated from active duty. 

The evidence in favor of aggravation of the pre-existing condition is the opinion of the VA examiner, who stated that the pre-existing Legg-Perthes disease was aggravated by the Veteran's physical exertion during service.  The VA physician did not address whether the increase in disability was due to the natural progression of the condition.  

The evidence against the claim consists of the opinion of an outside of VA medical expert, who stated that the left hip symptoms in service were due to the natural progression of Legg-Perthes disease.  The medical expert explained that the medical literature shows that the only factors in prognosticating the long term effects of the disease are the age on onset of the disease and the shape of the femoral head at skeletal maturity.  The medical expert explained that the Veteran was 11 at onset of the disease, which was relatively old, and that the X-ray evidence on entrance showed a flattened left femoral head and sclerosis with minimal arthritic changes, which lead to the conclusion reached in the opinion that the left hip symptoms in service were due to the natural progression of Legg-Perthes disease. 

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact. The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, whether the opinion is the product of reliable principles, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302   (2008). 

A mere conclusionary opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007). 

In this case, the Board finds the opinion of the outside medical expert more persuasive than the opinion of the VA examiner, because the outside medical expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  The VA examiner's opinion was conclusionary and did not address an increase in disability due natural progress of the disease an essential element in determining aggravation.

To the extent the Veteran argues aggravation, under certain circumstances, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App 465, 469 (1994) (a witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, 492 F.3d at 1377. 

Whether there is aggravation of Leggs-Perthes disease cannot be determined by the Veteran's own personal observation, that is, perceived through the use of his senses. And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on aggravation of a pre-existing medical condition.  For this reason, the Board rejects the Veteran's lay opinion as competent evidence to substantiate the claim. 



For the reasons stated, the preponderance of the evidence is against the claim under the applicable theory of service connection, the benefit of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). 


ORDER

As new and material evidence has been presented, the claim of service connection for Legg-Perthes disease of the left hip, is reopened, and to this extent only the appeal is granted. 

Service connection by aggravation for Legg-Perthes disease is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


